DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/15/2021 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 101 and 112(b) rejection previously set forth in the non-final Office Action mailed 9/29/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelly Hwang on 1/26/2021.

The application has been amended as follows: 
Claims 1-5 should Read:
1)  	A system for controlling an ethylene vinyl acetate (EVA) copolymerization process, comprising:
a database for analysis configured to store analysis data obtained by matching processing conditions with measured data for first EVA produced under the processing conditions;
a computer programmed to:
estimate a VA content with respect to second EVA using the analysis data;

estimated and the molecular weight distribution estimated;
wherein the computer is further programmed to calculate[[s]] a differential pressure with respect to a flow of a recovered raw material in a copolymerization process for the second EVA using the VA content estimated in the computerto adjust[[s]] an input amount of an initiator when the differential pressure is higher than a reference value.

2) 	The system according to claim 1, wherein the computer is further programmed to estimate[[s]] the recovered raw material in the copolymerization process with to estimate[[s]] the VA content of the second EVA in which the estimated recovered raw material is reflected.

3) 	The system according to claim 2, wherein the computer is further programmed to determine[[s]] a value of a recovered raw material that minimizes an error as a value of the recovered raw material estimated with respect to the second EVA by comparing a VA content and a molecular weight distribution, which are calculated using a pure raw material, with measured data for EVA produced under the same processing conditions of the analysis data stored in the database for analysis.

4) 	The system according to claim 1, wherein the computer is further programmed to estimate[[s]] a molecular weight distribution through multivariate statistical analysis of the VA content value estimated 

5) 	The system according to claim 4, wherein the computer is further programmed to generate[[s]] a statistical regression model with respect to a VA content, an amount of an initiator and a molecular weight distribution by performing regression analysis using the VA contents for the first EVAs and the input amount of the initiator, which are stored in the database for analysis, as independent variables, and the molecular weight distribution corresponding thereto as a dependent variable.

Reasons for Allowance
Claims 1-5, 7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is United States Patent No. 5,208,367 which teaches a process for the recovery of vinyl acetate and United States Application Publication No. 2005/0215733 which teaches a process of continuously producing ethylene-vinyl acetate. However, the prior art does not disclose, teach or suggest the claimed combination of estimating a VA content, estimating a molecular weight distribution of a second EVA using the VA content estimated and estimating a recovery system blockage phenomenon and then adjusting the input amount of an initiator when a differential pressure is higher than a reference value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798